Order of the Surrogate’s Court, Nassau County, enjoining appellant from interfering with respondent’s management of real and personal property, and directing appellant to account affirmed, with $10 costs and disbursements to respondent, payable out of the estate. No opinion. Nolan, P. J., Carswell and Wenzel, JJ., concur; Adel and Schmidt, JJ., dissent and vote to reverse the order and to deny the motion, with the following memorandum: Upon the termination of the spendthrift trust, appel*901lant, one of the remaindermen, proceeded to collect the rents and profits from the real property, part of the trust estate. The order from which the appeal is taken grants the trustee’s motion to enjoin her from interfering with the trustee’s management of the real property and directs her to account for the rents and profits collected. The trust terminated upon the death of the two persons by whose lives it was measured. Thereupon the real estate in the trust vested in the remaindermen. (Real Property Law, § 109; Matter of Miller, 257 N. Y. 349, 356.) The will grants no right to the trustee to continue to manage the real property.